Citation Nr: 1528786	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case has since been transferred to the Jackson, Mississippi VARO.  

The Veteran testified before the undersigned at a March 2015 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a TDIU based on his service-connected posttraumatic stress disorder (PTSD).  The Board finds that additional development is warranted in order to obtain outstanding VA medical records and for a Social and Industrial Survey to ascertain the impact of his service-connected PTSD on his employability.

The AMC should obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric treatment.  At the March 2015 Travel Board Hearing, the Veteran submitted a treatment note from the Tuskegee, Alabama VA Medical Center (VAMC) dated November 2012.  The complete record from the Tuskegee VAMC is not contained within the claims file.  The AMC should request copies of outstanding VA medical treatment records regarding psychiatric treatment or vocational rehabilitation from the Tuskegee, Alabama VAMC dated July 1973 to present.

At his most recent psychiatric VA examination, in April 2014, the Veteran claimed that he last worked in 2010 as a floor technician.  The Veteran is presently service-connected for PTSD, rated as 70 percent disabling; he meets the minimum schedule requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).

The Veteran's Social Security records reflect that in October 2010, the Veteran reported that physical and mental conditions (including emotional or learning problems) that limited his ability to work included: asthma, HBP, hepatitis C, diabetes, foot trouble, and ear trouble.  The Veteran did not note a psychiatric disorder.

A letter dated December 2011 from the Vocational Rehabilitation Center determined it was not reasonably feasible for the Veteran to achieve a vocational goal.  The Veteran was determined to have impairment to employability directly related to his service-connected disability.  The letter stated that, due to "the fact that [the Veteran] was unable to continue working due to the severity of [his] medical condition and [his] PTSD related issues that make it difficult for [him] to work with other[s], it has been determined that [the Veteran has] not been able to overcome this impairment by education or employment experience."  A second December 2011 letter from VA Vocational Rehabilitation & Employment notified the Veteran of the decision to decline vocational rehabilitation services, but noted that the Veteran could reapply whenever he believed his situation improved.  

Moreover, the November 2012 VA medical treatment record submitted by the Veteran at his Board hearing reflects the Veteran was considered competent for VA purposes but was not employable due to his chronic medical and emotional conditions and related physical limitations.  However, VA treatment records show that beginning in 2013, the Veteran attended Vocational Rehabilitation through VA.  The Veteran's acceptance into VA's Vocational Rehabilitation program in 2013, following an initial denial in December 2011 is relevant to the issue of the Veteran's entitlement to TDIU.  Further, the available records indicate that the Veteran's physiatric disorder impacted his ability to maintain employment, but did not specify whether that disability alone would prevent him from working.

For the foregoing reasons, the Board finds that the Veteran should be afforded an examination to determine whether his service-connected PTSD alone presently prevents physical and sedentary type employment.  The Veteran should be scheduled for a Social and Industrial Survey to ascertain the impact of his service-connected disability on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all VA psychiatric treatment or vocational rehabilitation records not currently in the claims folder, to include copies of all records from the Tuskegee, Alabama VAMC dated July 1973 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected PTSD on his employability. 

The claims folder should be reviewed, including VA treatment records, prior VA examinations for the service-connected PTSD, and Social Security Records.  

Specifically, the examiner is asked to address the following: (1) the October 2010 Social Security records; (2) the December 2011 Vocational Rehabilitation Center letter stating it was not reasonably feasible for the Veteran to achieve a vocational goal due to his medical condition and PTSD related issues; (3) the November 2012 VA treatment record stating the Veteran was not employable due to his chronic medical and emotional conditions and related physical limitations; and (4) the Veteran's VA Vocational Rehabilitation records dated 2013 to 2015.

The examiner should discuss the functional impairment caused by the Veteran's service-connected PTSD on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disability.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




